Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-6 are pending.
Claim 1 is the independent claim.
Claim 1 is currently amended.

Claim Rejections - 35 USC § 101
The amendment to claim 1 has provided a significant additional element of a physical IGBT power module and integrates the abstract idea into the practical application of improved operation of the IGBT power module.  Thus the previous 35 USC 101 rejection has been overcome.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to anticipate or make obvious the combined limitations of the independent claim 1.
Chengning et al., CN108108573 (provided in the IDS), describes a dynamic prediction method that physically operates an IGBT power module.  It in no manner anticipates the claimed simulation of the instant application.
Yue et al., CN107192934 (provided in the IDS), teaches the thermal impedance measuring method for a high power IGBT.  The analysis measures various operating curves of the device, but is completely silent concerning a simulation method to predict temperature.
Chen et al., “Predicting IGBT Junction Temperature with Thermal Network Component Model”, 2011, teaches a method of creating calibration curves and the determination of the junction temperature using collector-emitter voltage drop.  Chen is completely silent concerning a simulation method to predict temperature.
Liu teaches determining the junction temperature of an IGBT using circuit state information, loss parameter, and built-in thermistor voltage drop information.  The required use of a temperature sensing device is in direct contradiction to the simulation method of the instant application.
Claims 2-6 depend upon the allowed claim 1 and are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached Monday through Friday 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGIS J BETSCH/Primary Examiner, Art Unit 2857